UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund December 31, 2013 (Unaudited) Common Stocks98.2% Shares Value ($) Australia6.0% Dexus Property Group 1,807,020 1,621,550 Fortescue Metals Group 291,000 1,512,228 Insurance Australia Group 483,920 2,514,768 Rio Tinto 28,276 1,721,378 Spark Infrastructure Group 1,326,230 1,924,304 Westpac Banking 123,180 3,561,381 Finland1.0% Sampo, Cl. A 43,350 France10.0% BNP Paribas 64,700 5,042,310 Cap Gemini 23,020 1,555,885 Fonciere Des Regions 17,520 1,512,423 Orange 144,400 1,787,866 Sanofi 49,310 5,231,514 Schneider Electric 24,940 2,175,259 Societe Generale 72,790 4,227,808 Germany8.8% Allianz 20,320 3,646,642 Bayer 41,680 5,845,750 Continental 10,510 2,306,156 Deutsche Lufthansa 119,580 a 2,548,622 Fresenius & Co. 6,270 964,781 Siemens 27,060 3,705,161 Hong Kong3.5% Cheung Kong Holdings 103,000 1,625,833 Haier Electronics Group 573,000 1,662,626 Sino Land 774,000 1,058,045 SJM Holdings 952,000 3,192,035 Ireland2.1% CRH 82,270 2,071,180 Smurfit Kappa Group 99,860 2,453,569 Italy3.8% Enel 739,960 3,231,026 Eni 100,090 2,408,274 Telecom Italia 2,592,050 2,571,011 Japan18.8% Aisin Seiki 50,000 2,027,348 Asahi Glass 358,000 2,223,265 Daito Trust Construction 18,400 1,717,520 Fuji Heavy Industries 42,000 1,202,450 Fujitsu 494,000 a 2,551,856 Hitachi 511,000 3,862,463 INPEX 249,300 3,191,116 Isuzu Motors 281,000 1,745,076 ITOCHU 111,900 1,380,288 Japan Tobacco 85,300 2,770,164 KDDI 53,100 3,262,340 Mitsubishi Electric 123,000 1,541,734 Nihon Kohden 28,300 986,241 Nippon Shokubai 80,000 882,727 Nitto Denko 15,500 652,763 Omron 40,100 1,768,726 Seven & I Holdings 71,300 2,830,064 Sumitomo Metal Mining 99,000 1,294,493 Sumitomo Mitsui Financial Group 88,800 4,570,278 Netherlands5.7% ING Groep 212,350 a 2,950,523 Koninklijke Philips 93,430 3,424,738 NXP Semiconductors 50,750 a 2,330,948 SBM Offshore 94,650 a 1,927,115 Unilever 41,700 1,679,416 Norway1.0% DNB 121,740 Russia.8% Sberbank of Russia, ADR 128,350 Spain1.2% ACS Actividades de Construccion y Servicios 74,670 Sweden3.6% Ericsson, Cl. B 206,990 2,526,290 Nordea Bank 198,740 2,677,429 Svenska Cellulosa, Cl. B 83,500 2,570,489 Switzerland8.3% ABB 103,020 a 2,711,630 Adecco 42,080 a 3,330,360 Cie Financiere Richemont 17,230 1,715,177 Novartis 71,460 5,703,662 Swiss Life Holding 9,790 a 2,032,518 Zurich Insurance Group 8,020 a 2,324,051 United Kingdom22.8% Barclays 1,027,545 4,627,424 Barratt Developments 198,860 1,149,270 Compass Group 108,510 1,739,380 Diageo 83,950 2,780,354 Drax Group 159,860 2,119,095 Experian 89,450 1,650,118 ITV 663,920 2,132,882 Kingfisher 393,290 2,505,443 Prudential 175,850 3,902,083 Reckitt Benckiser Group 33,590 2,666,041 Rio Tinto 57,991 3,274,166 Rolls-Royce Holdings 98,010 a 2,069,331 Royal Dutch Shell, Cl. B 95,080 3,589,826 Royal Mail 284,250 2,683,025 SABMiller 32,530 1,670,457 Shire 56,700 2,677,823 Unilever 83,340 3,425,347 Whitbread 14,820 920,544 William Hill 166,800 1,110,103 WPP 99,650 2,277,224 United States.8% iShares MSCI EAFE ETF 26,610 Total Common Stocks (cost $176,678,509) Preferred Stocks1.3% Germany Volkswagen (cost $2,384,421) 10,060 Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,156,876) 3,156,876 b Total Investments (cost $182,219,806) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $35,059,338 of which $37,754,682 related to appreciated investment securities and $2,695,343 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.8 Industrial 14.9 Consumer Discretionary 13.2 Health Care 10.0 Consumer Staples 9.5 Materials 6.4 Information Technology 6.8 Energy 5.2 Telecommunication Services 3.5 Utilities 3.4 Money Market Investment 1.5 Exchange-Traded Funds .8 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund December 31, 2013 (Unaudited) Common Stocks99.2% Shares Value ($) Automobiles & Components1.5% Lear 18,450 Banks11.4% BankUnited 37,130 1,222,320 City National 21,797 1,726,758 Comerica 27,810 1,322,087 First Horizon National 79,405 925,068 Hancock Holding 26,790 982,657 Synovus Financial 467,920 1,684,512 UMB Financial 18,290 1,175,681 Valley National Bancorp 84,580 855,950 Webster Financial 38,210 1,191,388 Capital Goods7.2% AGCO 14,900 881,931 Armstrong World Industries 23,020 a 1,326,182 Carlisle 18,590 1,476,046 Regal-Beloit 15,100 1,113,172 Snap-on 14,210 1,556,279 Timken 11,830 651,478 Commercial & Professional Services4.7% Clean Harbors 22,092 a 1,324,636 Equifax 18,020 1,245,002 Herman Miller 39,590 1,168,697 Robert Half International 19,420 815,446 Consumer Durables & Apparel4.6% Brunswick 21,760 1,002,266 Deckers Outdoor 15,820 a 1,336,157 Lennar, Cl. A 21,040 832,342 Toll Brothers 24,850 a 919,450 Vera Bradley 16,700 a 401,468 Consumer Services2.5% Cheesecake Factory 25,410 1,226,541 Hyatt Hotels, Cl. A 24,690 a 1,221,167 Diversified Financials3.8% E*TRADE Financial 99,840 a 1,960,858 Raymond James Financial 33,750 1,761,413 Energy6.6% Energen 16,370 1,158,178 Energy XXI 14,250 385,605 Helix Energy Solutions Group 53,530 a 1,240,825 Key Energy Services 80,320 a 634,528 Nabors Industries 85,580 1,454,004 Oceaneering International 13,630 1,075,134 Peabody Energy 25,710 502,116 Exchange-Traded Funds.2% iShares Russell 2000 Value ETF 1,460 Food & Staples Retailing1.1% Casey's General Stores 14,990 Food, Beverage & Tobacco2.0% Dean Foods 42,345 a 727,911 Green Mountain Coffee Roasters 16,310 1,232,710 Health Care Equipment & Services9.9% Air Methods 21,260 a 1,240,096 Allscripts Healthcare Solutions 83,840 a 1,296,166 Centene 11,900 a 701,505 HealthSouth 40,700 1,356,124 LifePoint Hospitals 18,770 a 991,807 MEDNAX 22,600 a 1,206,388 Omnicare 22,250 1,343,010 Universal Health Services, Cl. B 18,530 1,505,748 Insurance3.4% First American Financial 29,070 819,774 Old Republic International 72,490 1,251,902 Protective Life 25,230 1,278,152 Materials4.4% Allegheny Technologies 30,380 1,082,439 Cytec Industries 10,130 943,711 Louisiana-Pacific 46,230 a 855,717 Packaging Corporation of America 21,710 1,373,809 Media1.7% New York Times, Cl. A 104,220 Pharmaceuticals, Biotech & Life Sciences1.2% Salix Pharmaceuticals 13,450 a Real Estate3.9% BioMed Realty Trust 48,220 b 873,746 Corporate Office Properties Trust 23,270 b 551,266 Corrections Corporation of America 33,210 b 1,065,045 DCT Industrial Trust 98,530 b 702,519 Douglas Emmett 27,790 b 647,229 Retailing4.3% Best Buy 47,900 1,910,252 Children's Place Retail Stores 17,290 a 985,011 Guess? 29,840 927,129 Office Depot 77,925 a 412,223 Semiconductors & Semiconductor Equipment1.6% Teradyne 64,880 a 1,143,186 Veeco Instruments 13,950 a 459,095 Software & Services11.8% Akamai Technologies 26,810 a 1,264,896 Amdocs 23,210 957,180 Cadence Design Systems 70,030 a 981,821 CoreLogic 47,640 a 1,692,649 Informatica 27,420 a 1,137,930 MICROS Systems 20,830 a 1,195,017 Solera Holdings 19,320 1,367,083 Synopsys 35,585 a 1,443,684 Verint Systems 34,380 a 1,476,277 Technology Hardware & Equipment4.3% Brocade Communications Systems 108,810 a 965,145 F5 Networks 11,440 a 1,039,438 InvenSense 41,440 a 861,123 IPG Photonics 17,140 a 1,330,235 Transportation2.6% Alaska Air Group 20,190 1,481,340 Con-way 25,320 1,005,457 Utilities4.5% CMS Energy 42,580 1,139,867 Great Plains Energy 37,270 903,425 NiSource 25,930 852,578 Portland General Electric 25,740 777,348 UGI 16,860 699,016 Total Common Stocks (cost $69,804,079) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,016,115) 1,016,115 c Total Investments (cost $70,820,194) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At December 31, 2013, net unrealized appreciation on investments was $26,964,321 of which $27,529,989 related to appreciated investment securities and $565,668 related to depreciated investment securities. At December 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.8 Banks 11.4 Health Care Equipment & Services 9.9 Capital Goods 7.2 Energy 6.6 Commercial & Professional Services 4.7 Consumer Durables & Apparel 4.6 Utilities 4.5 Materials 4.4 Retailing 4.3 Technology Hardware & Equipment 4.3 Real Estate 3.9 Diversified Financials 3.8 Insurance 3.4 Consumer Services 2.5 Transportation 2.6 Food, Beverage & Tobacco 2.0 Media 1.7 Semiconductors & Semiconductor Equipment 1.6 Automobiles & Components 1.5 Pharmaceuticals, Biotech & Life Sciences 1.2 Food & Staples Retailing 1.1 Money Market Investment 1.0 Exchange-Traded Funds .2 † Based on net assets. The following is a summary of the inputs used as of December 31, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 21, 2014 By: /s/ James Windels James Windels Treasurer Date: February 21, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
